                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA                            MAR 1 6 2020
                                MISSOULA DIVISION
                                                                             Clerk, U S. District Court
                                                                               District Of Montana
                                                                                     Mieeoula

 UNITED STATES OF AMERICA,
                                                         CR 19-43-M-DWM
                             Plaintiff,
                                                                ORDER
              vs.



 ALLAN ROY GOODMAN,

                             Defendant.




         This matter comes before the Court on the United States’ unopposed motion

for final order offorfeiture. (Doc. 111.) Having reviewed the motion,the Court

finds:


         1.    The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2),21 U.S.C. § 881(a)(ll)and 18 U.S.C. § 924(d).

         2.    A preliminary order offorfeiture was entered on December 23,2020.

(Doc. 103.)

         3.    All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l).

(Doc. 109.)

         4.    It appears there is cause to issue a forfeiture order imder 21 U.S.C.

§§ 853(a)(1)and (2), 21 U.S.C. § 881(a)(ll)and 18 U.S.C. § 924(d).


                                            1
      It is therefore ORDERED,DECREED AND ADJUDGED that:

      1.     The motion for final order of forfeiture (Doc. 111)is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), 21 U.S.C.

§ 881(a)(l 1) and 18 U.S.C. § 924(d), free from the claims of any other party, the

following property:

            • Three silver scale weights;

            • one Ruger LCP .380 pistol(S/N: 371-20396);

            • nine rounds of30-06 ammunition;

            • four rounds 10 mm ammunition; and

            • five rounds of.380 ammunition.


      3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this                of March, 2020.




                                        Donald WyMolloy, District Judge
                                        United Slates I^strict Court




                                           2
